NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3400-18

POLICE OFFICER
MATTHEW LEVINE,

          Plaintiff-Appellant,

v.

TOWNSHIP OF PEQUANNOCK
and TOWNSHIP OF
PEQUANNOCK POLICE
DEPARTMENT,

     Defendants-Respondents.
____________________________

                    Argued December 14, 2020 – Decided July 2, 2021

                    Before Judges Hoffman and Suter.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-0988-18.

                    Ashley V. Whitney argued the cause for appellant (Law
                    Offices of Gina Mendola Longarzo, LLC, attorneys;
                    Ashley V. Whitney, on the briefs).

                    Stephen E. Trimboli argued the cause for respondents
                    (Trimboli & Prusinowski, LLC, attorneys; Stephen E.
            Trimboli, of counsel and on the brief; John P.
            Harrington, on the brief).

PER CURIAM

      Following an administrative determination of misconduct in this police

disciplinary action, plaintiff Matthew Levine filed this action against

defendants, Township of Pequannock (the Township) and Township of

Pequannock Police Department (the Department), seeking reinstatement to his

position as a police officer with the Department, back pay, and counsel fees.

The Township sought plaintiff's termination after a Department investigation

revealed substantial evidence that plaintiff misused the computer system in his

police car to conduct unjustified searches of the motor vehicle records of

thousands of New Jersey drivers.

      Following a disciplinary hearing, a neutral hearing officer found that

plaintiff engaged in "a pattern of official misconduct" and concluded that this

misconduct was "sufficiently egregious . . . to warrant his dismissal ." The

Township adopted this recommendation and terminated plaintiff's employment.

      Plaintiff then petitioned for review of his termination in the Law Division,

pursuant to N.J.S.A. 40A:14-150. Following a de novo review of the record

before the hearing officer, the trial court affirmed the disciplinary conviction

and entered a judgment on February 25, 2019, denying plaintiff's application for

                                                                            A-3400-18
                                        2
reinstatement, dismissing his complaint, and affirming the administrative

decision. This appeal followed. Because the trial court's decision was supported

by substantial credible evidence, we affirm.

                                       I.

      We begin with a review of the relevant controlling authority. Because the

Township is a non-civil service jurisdiction, the statutory framework for

disciplinary proceedings against police officers is governed by N.J.S.A. 40A:14-

147 to -151. Ruroede v. Borough of Hasbrouck Heights, 214 N.J. 338 (2013).

That statutory scheme requires the Township to demonstrate "just cause" for any

suspension, termination, fine, or reduction in rank. Id. at 354 (citing N.J.S.A.

40A:14-147).     Pursuant to N.J.S.A. 40A:14-147, just cause includes

"misconduct."

      Our Supreme Court has recognized "misconduct" under N.J.S.A. 40A:14-

147 "need not be predicated on the violation of any particular department rule

or regulation," but may be based merely upon the "implicit standard of good

behavior which devolves upon one who stands in the public eye as the upholder

of that which is morally and legally correct." In re Phillips, 117 N.J. 567, 576

(1990) (citation omitted). Because "honesty, integrity, and truthfulness [are]

essential traits for a law enforcement officer[,]" the Court has upheld


                                                                          A-3400-18
                                       3
termination where, for example, an officer made conflicting statements to

internal affairs investigators about an off-duty altercation. Ruroede, 214 N.J. at

362-63; see also State v. Gismondi, 353 N.J. Super. 178, 185 (App. Div. 2002)

("[T]he qualifications required to hold [a law enforcement] position require a

high level of honesty, integrity, sensitivity, and fairness in dealing with members

of the public . . . .").

       Pursuant to N.J.S.A. 40A:14-150, an officer is entitled to a hearing, and if

convicted of any charge, he may seek review in the Superior Court. Ruroede,

214 N.J. at 355. As noted, the trial court's review is de novo. Ibid. The trial

court must provide "an independent, neutral, and unbiased" review of the

disciplinary action, and make its own findings of fact. Id. at 357 (citing Phillips,

117 N.J. at 578, 580 (1990)). The court must "make reasonable conclusions

based on a thorough review of the record." Ibid. (quoting Phillips, 117 N.J. at

580). "Although a court conducting a de novo review must give due deference

to the conclusions drawn by the original tribunal regarding credibility, those

initial findings are not controlling." Ibid. (quoting Phillips, 117 N.J. at 579).

       Our role in reviewing the de novo proceeding is "limited." Phillips, 117

N.J. at 579. We "must ensure there is 'a residuum of legal and competent

evidence in the record to support'" the court's decision. Ruroede, 214 N.J. at


                                                                              A-3400-18
                                         4
359 (citation omitted). We do not make new factual findings, but merely "decide

whether there was adequate evidence before the . . . [c]ourt to justify its finding

of guilt." Phillips, 117 N.J. at 579 (citation omitted). "[U]nless the appellate

tribunal   finds   that   the   decision    below   was   'arbitrary,   capricious[,]

unreasonable[,]' or '[un]supported by substantial credible evidence in the record

as a whole,' the de novo findings should not be disturbed."             Ibid. (fourth

alteration in original). On the other hand, we do not defer to the trial court's

legal conclusions. Cosme v. Borough of E. Newark Twp. Comm., 304 N.J.

Super. 191, 203 (1997) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

                                           II.

      We derive the following relevant facts and procedural history from the

record.

                                A. Info-Cop Software

      The Department's police cars contain Mobile Data Terminals (MDTs) that

run a software called "Info-Cop." Through Info-Cop, officers can access the

New Jersey Criminal Justice Information System (NJCJIS), a shared computer

database containing records from various agencies, including those maintained




                                                                               A-3400-18
                                           5
by the New Jersey Motor Vehicle Commission.             The Department requires

officers abide by the NJCJIS Security Policy in using the MDTs.

         Officers can enter a license plate number into Info-Cop and run either a

"random" or "full disclosure" inquiry. A random plate inquiry only discloses

the vehicle's make, model, color, year, and registration status, whereas a full

disclosure plate inquiry reveals personal information about the vehicle's

registered owner, including his or her name, date of birth, social security

number, address and identifying characteristics such as height, weight, and eye

color.

         According to the NJCJIS Security Policy, officers can make random plate

inquiries without articulable suspicion, while full disclosure inquiries are only

permissible if the officer operating the MDT "has articulable cause to stop the

vehicle, or otherwise requires full vehicle and owner personal information

. . . ." Per Department policy, other situations justifying officer access to full

vehicle and owner information include when the vehicle is involved in a

collision, the officer is performing a security check on a business or residence,

or a random inquiry reveals an expired registration.

         The NJCJIS Security Policy is consistent with the decision of our Supreme

Court in State v. Donis, 157 N.J. 44 (1998). In that case, the Court directed state


                                                                             A-3400-18
                                         6
law enforcement agencies to reprogram the MDTs' data displays so that "police

officers who were using MDTs at random and who lacked suspicion could access

only nonprivate information[,]" while those with proper justification could

access "the 'personal information' of the registered owner, including name,

address, social security number, and if available, criminal record." Id. at 55-56.

      Consistent with Donis, the NJCJIS Security Policy explicitly states:

            ANY PERSON WHO FAILS TO COMPLY WITH
            THIS INSTRUCTION IS IN VIOLATION OF A NEW
            JERSEY     SUPREME     COURT    DECISION.
            VIOLATORS SHALL BE SUBJECT TO THE
            PENALTIES DEEMED APPROPRIATE PURSUANT
            TO STANDARDS OF DISCIPLINE SET FORTH BY
            THEIR    RESPECTIVE    CRIMINAL   JUSTICE
            AGENCY . . . AND/OR CRIMINAL AND CIVIL
            LIABILITY.

      The Department's vehicles are also equipped with recording equipment

for use during motor vehicle stops. This recording system includes a front

camera mounted under the rearview mirror.           This camera is continually

recording, but the officer must engage the recording system in order for the

camera's footage to be included in the saved video associated with the motor

vehicle stop. The recording system engages when the officer activates the

vehicle's lights or manually pushes a record button.        When engaged, the




                                                                            A-3400-18
                                        7
recording associated with the stop automatically includes the footage captured

thirty seconds before the officer engaged the system.



                    B. Plaintiff's Misuse of Info-Cop Software

      After attending Essex County Police Academy, plaintiff was sworn in as

a police officer in October 2008. He then worked as a police officer for the

Palisades Interstate Parkway Police (PIPP) for approximately three and a half

years. Plaintiff was trained on how to utilize NJCJIS while at the academy, and

he testified "[t]here probably was a class" on NJCJIS when he was first hired by

PIPP. On February 1, 2012, the Department hired plaintiff as a police officer.

Plaintiff completed an NJCJIS recertification course on November 7, 2013. He

remained employed with the Department until his termination.

      Captain Christopher DePuyt, a superior to plaintiff within the Department,

held the position of Operations Commander and Public Information Officer. "In

the course of [his] responsibilities[,]" Captain DePuyt "review[ed] motor vehicle

stops made by officers" by viewing "the video produced by the in-car cameras

of the officers."

      On or about November 22, 2015, while reviewing video footage of a motor

vehicle stop conducted by plaintiff, Captain DePuyt "observed some


                                                                           A-3400-18
                                        8
discrepancies as far as what was written in a report submitted for review, as

opposed to what was seen on the video." This stop occurred on November 20,

2015, at approximately 12:45 a.m. In his investigation report, plaintiff stated he

observed the subject vehicle drift across lanes from an approximate distance of

ten car lengths. However, according to Captain DePuyt, the video footage of

this stop showed the subject vehicle was not ten car lengths away from plaintiff,

but rather there was a distance of "several hundred yards" between plaintiff's

vehicle and the subject vehicle.      Additionally, Captain DePuyt concluded

"[t]here was no way to see any weaving of the vehicle in question . . . ."

      Captain DePuyt's detection of these discrepancies caused him to further

scrutinize plaintiff's patrol on November 20. He looked up plaintiff's Info-Cop

license plate inquiries and discovered that plaintiff had conducted only full

disclosure plate inquiries during his shift.      Captain DePuyt then checked

plaintiff's plate inquiries for the previous four weeks and found all of plaintiff's

plate searches during that period were full disclosure inquiries; plaintiff had

conducted no random inquiries.

      His suspicions raised, Captain DePuyt asked plaintiff to meet with him for

"an informal inquiry" into the discrepancies; on November 22 or 23, 2015, they

met in Captain DePuyt's office. There, Captain DePuyt asked plaintiff if he


                                                                              A-3400-18
                                         9
understood the difference between random and full disclosure lookups, and

plaintiff explained the distinction accurately. According to Captain DePuyt,

when he asked plaintiff to estimate the percentage of his plate inquiries that were

random versus full disclosure, plaintiff answered, "about [fifty] percent."

Captain DePuyt further recounted that when confronted with the records

indicating he had not performed a single random plate inquiry during the

preceding four weeks, contrary to New Jersey law, NJCJIS policy, and his

training, plaintiff admitted, "I know I was wrong." Regarding his investigation

report's description of the distance between his vehicle and the subject vehicle,

Captain DePuyt reported plaintiff said, "I shouldn't have written that."

      On November 23, 2015, Captain DePuyt formally referred his concerns

about plaintiff to the head of the Department's Internal Affairs (IA), Lieutenant

Michael Fairweather, requesting an IA investigation. In full, Captain DePuyt's

referral letter provided:

                    Please allow this letter to serve as my request for
             you to investigate [plaintiff]'s use of the full disclosure
             plate inquiry function of the MDT system. After
             reviewing four weeks of license plate lookups, I
             discovered that [plaintiff] had not made one random
             plate inquiry. All of his lookups were utilizing the full
             disclosure feature.

                  This morning I met with [plaintiff][,] who stated
             he knew the circumstances when the full disclosure

                                                                             A-3400-18
                                        10
            information could be requested. He estimated he used
            the random plate inquiry function approximately [fifty
            percent] of the time.          I advised that in the
            aforementioned one[-]month period, he had not made
            one single random plate inquiry. He offered no
            explanation and admitted several times that he has been
            willfully misusing the full disclosure feature and that it
            was wrong. Please look into this matter at your earliest
            convenience.

                              C. IA Investigation

      Lieutenant Fairweather's IA investigation of plaintiff commenced on

November 23, 2015, and plaintiff received written and verbal notification of the

investigation on that date. As detailed in Lieutenant Fairweather's investigation

report, he and Captain DePuyt "accessed the Info-Cop System" and found that

from January 1, 2015 to November 23, 2015, plaintiff conducted 5,365 license

plate inquiries, yet only nineteen of those searches utilized the random inquiry

feature. And though he performed 5,616 full disclosure inquiries, plaintiff only

made 705 motor vehicle stops and issued 603 motor vehicle summonses during

this eleven-month period.

      Lieutenant Fairweather compared plaintiff's random plate inquiry rate to

four other officers with a similar number of total license plate inquiries and

found that 0.35% of plaintiff's plate searches were random inquiries, while , on

average, 77.57% of the other officers' plate searches were random inquiries.


                                                                           A-3400-18
                                       11
Further, the percentage of plaintiff's plate inquiries that were random decreased

each year from when he was hired by the Department: "2012- 51.7%, 2013 –

24.0%, 2014 – 1.8%, and 2015 – 0.35%." For each of these four years, random

inquiries made up over seventy-one percent of the Department's total license

plate inquiries.

      Based on these figures, in December 2015, Lieutenant Fairweather

requested the Professional Standards Unit of the Mercer County Prosecutor's

Office (MCPO) review plaintiff's case "for any possible criminal violations" as

well as potential racial bias.       The IA investigation was suspended in the

meantime.    On March 17, 2017, the MCPO found "there was insufficient

evidence to warrant a criminal prosecution,"1 and referred the matter back to the

Department for continuation of its administrative investigation.

      Lieutenant Fairweather resumed investigating whether plaintiff violated

the following Department rules and regulations:

             1. Rule 3:1.1 - Performance of Duty

                   All employees shall promptly perform their duties
                   as required or directed by law, rules and regulations,
                   policies and procedures or written directive, or by
                   lawful order of a superior officer.

1
  Lieutenant Fairweather's IA report also notes the MCPO investigation revealed
plaintiff's "motor vehicle stops appear to be consistent with the demographics
of [the] Township and the surround [sic] communities."
                                                                            A-3400-18
                                          12
            2. Rule 3:4.3 - Reports

                 No employee shall knowingly falsify an official
                 report or enter or cause to be entered any inaccurate,
                 false, or improper information on records of the
                 department.

            3. Rule 3:7.5 - Work Expectation

                 Employees are expected to perform their duties to
                 the best of their abilities at all times.

      On May 26, 2017, Lieutenant Fairweather interviewed plaintiff, who was

accompanied by his attorney. Before questioning began, plaintiff was advised

of the potential violations of Department rules by him that were under

investigation.

      Captain DePuyt also attended the interview. Plaintiff's attorney objected

to his presence, contending the New Jersey Attorney General's internal affairs

guidelines for State law enforcement agencies (AG guidelines) require

investigators be unbiased and objective, yet Captain DePuyt was the

complainant and a fact witness against plaintiff. Captain DePuyt remained

present at the interview and asked plaintiff multiple questions.

      According to Lieutenant Fairweather's investigation report, during this

interview, plaintiff explained a random plate inquiry is "utilized to get

information about the vehicle if you do not have the vehicle committing a

                                                                          A-3400-18
                                        13
violation[,]" while a full disclosure inquiry "would be used when an Officer has

a violation on a vehicle such as speeding, backing up another Officer on a stop

or a motor vehicle accident." When asked about the statistical disparity between

his random inquiries and the rest of the department, plaintiff explained he was

trained "to not just sit on the side of the road and run plates"; rather, he waits

until he sees a motor vehicle violation and then runs a full disclosure inquiry.

Plaintiff claimed he observed motor vehicle violations before all 5,346 of the

full disclosure inquiries he conducted in 2015. When reminded that he only

performed approximately 700 motor vehicle stops and questioned as to why he

did not take enforcement action on the remaining, approximately 4,600, other

vehicles that he observed in violation that led him to utilizing the full disclosure

inquiry, plaintiff stated there were other full disclosure inquires that may have

resulted from him inquiring on other officer's stops, gaining information for

motor vehicle accidents, or conducting plate inquiries during business checks.

Plaintiff could not explain why his percentage of random inquiries declined each

year since 2012 or why his random plate inquiry percentage was markedly lower

than the rest of the Department.

      Lieutenant Fairweather questioned plaintiff about the November 20, 2015

motor vehicle stop that sparked the IA investigation. According to Lieutenant


                                                                              A-3400-18
                                        14
Fairweather's report, plaintiff claimed he hit record on the in-car camera system

after observing the subject vehicle commit a motor vehicle violation, and that

"he does not know why" the violation was not visible on the video recording.

He stated he would not have hit record or pulled over the vehicle if he did not

witness a violation. He also said he recalled the subject vehicle being ten car

lengths ahead of his, "but it could have been [twenty] or [thirty]." Plaintiff

"stated he considers a car length to be [twenty]-[thirty] feet, possibly [forty] feet

. . . ." Plaintiff posited that he did not think he told Captain DePuyt during their

November 2015 meeting that he willfully violated the NJCJIS policy. When

asked by Lieutenant Fairweather during this interview if he believed he violated

the policy, plaintiff "answered no."

      Lieutenant Fairweather also questioned plaintiff about a motor vehicle

stop plaintiff conducted on May 15, 2015, which led to the arrest of the driver.2

In plaintiff's investigation report, he stated he pulled the vehicle over after

"perform[ing] a random registration check" that indicated the vehicle's

registration was expired; however, the investigation into plaintiff's license plate



2
  Before being questioned about both this motor vehicle stop and the one that
occurred on November 20, 2015, plaintiff was afforded the opportunity to
review, in private with his attorney, the video footage of and his reports on the
motor vehicle stops.
                                                                               A-3400-18
                                        15
inquiries revealed he performed a full disclosure inquiry.        It also revealed

plaintiff had performed twenty-three full disclosure inquiries on other license

plates before the subject vehicle on that date.       Asked to explain why his

investigation report provided he performed a random inquiry, rather than a full

disclosure inquiry, plaintiff "stated that he did not know but that the vehicle may

have had a violation out of view" or perhaps in another town, which he would

not include in his report. He also stated he possibly was looking at another

officer's report when he wrote that his inquiry was random.

      Following his investigation, Lieutenant Fairweather issued a ten-page IA

Report setting forth his findings regarding the allegations against plaintiff.

Lieutenant Fairweather "sustained" and "substantiated" plaintiff's violations of

the three Department rules. On June 1, 2017, the Department's police chief,

Brian C. Spring, advised plaintiff in writing that he was being placed on paid

administrative leave pending review of the IA report and recommended charges.

On July 6, 2017, Captain DePuyt served plaintiff with a Notice of Disciplinary

Action (NDA), suspending plaintiff without pay and recommending plaintiff's

removal.     The NDA listed the following charges with accompanying

specifications:




                                                                             A-3400-18
                                       16
Rule 3:1.1 – Performance of Duty

Did willfully and intentionally engage in ongoing
repeated course of improper and unlawful conduct of
violating the NJCJIS Policy by conducting full
information inquiries on the in-car computer without
the required supported justification or factual basis.

Did willfully and intentionally engage in an ongoing,
repeated course of improper and unlawful conduct of
violating the New Jersey Statutes, and violating the
statutory privacy rights of citizens, by conducting full
information inquiries on the in-car computer without
the required supported justification or factual basis.


Rule 3:4.3 – Knowingly Falsifying Official Reports

Did willfully state false information in reports as
specified: May 15, 2015 . . . (Misstatement of
conducting a random plate inquiry, when no such
inquiry was performed and omitting the probable cause
for the traffic stop.)[,] November 20, 2015 . . .
(Misstatement of distance and location of suspect
vehicle.)


Rule 3:7.5 – Work Expectation; employees are
expected to perform their duties to the best of their
abilities at all times

Did willfully fail to document proper information in
reports as required . . . .

Misconduct as defined in N.J.S.A. 40A:14-147[,]
Incapacity as defined in N.J.S.A. 40A:14-147



                                                           A-3400-18
                          17
            Did engage in a course of conduct, as more fully
            described in the foregoing specifications, involving
            conduct equivalent to the crime of pattern of official
            misconduct, N.J.S.A. 2C:30-7, involving dishonesty
            and moral turpitude.

                            D. Testimonial Hearing

      A testimonial hearing was conducted before a Township hearing officer

over the course of three days, October 10, 2017, November 7, 2017, and

February 20, 2018. Lieutenant Fairweather, Captain DePuyt, Chief Spring,

Lieutenant Daniel Comune, and plaintiff testified.       Lieutenant Fairweather

testified about the IA investigation of plaintiff. The recording of plaintiff's IA

interview with Lieutenant Fairweather was played in full while Lieutenant

Fairweather was on the stand.

      Captain DePuyt recounted his discovery of plaintiff's alleged misconduct,

his November 2015 meeting with plaintiff, and his limited role in assisting

Lieutenant Fairweather's investigation. Captain DePuyt testified that in his

twenty-four years on the force, plaintiff's misuse of the plate inquiry system was

"one of, if not the most serious issues that [he] had to entertain as an

administrator and police officer." He added plaintiff's conduct was "extremely

serious" and he "was shocked by it."




                                                                            A-3400-18
                                       18
      Chief Spring testified as to various Department policies and stated it was

his decision to seek plaintiff's termination. He explained he sought that penalty

because plaintiff's conduct involved "an integrity issue and a public trust

issue[,]" and he "believe[d] that there were some false statements made . . . ."

Thus, plaintiff "would have a tough time participating in arrests or court

testimony" because of his dishonesty, which would present "a very great burden

on the Department to keep that officer . . . ."

      Lieutenant Comune was one of plaintiff's supervisors who maintained

personnel files and early warning records. He explained the Department's early

warning system documents potential issues involving officers "to give the

Department early warning that there might be a problem with a particular

officer" and "if we do see an officer having many entries, it can go to an IA

complaint based on that." Lieutenant Comune reviewed and discussed three

incidents involving plaintiff contained in his personnel file: one where plaintiff

forcefully searched a passenger who explicitly denied plaintiff's request for

consent to search, another where plaintiff obtained consent to search an

individual but failed to inform the individual that he could refuse consent, and

one noting that plaintiff "was disciplined for demeanor and his use of foul

language."


                                                                            A-3400-18
                                        19
      Through his testimony, plaintiff attempted to explain his high percentage

of full disclosure inquiries. He testified that he generally does not run random

searches because "[t]he license plate does nothing for me[,]" whereas his

observations of a driver's body language and whether "the vehicle is safe for the

roadway" is more useful. He also argued the total number of full disclosure

inquiries uncovered in the IA investigation was overstated because there were

duplicate lookups, out-of-state plate inquiries, and those conducted with the

requisite cause.

      Plaintiff acknowledged he incorrectly wrote he performed a "random"

registration check in his May 15, 2015 investigation report and acknowledged

he previously stated, "that maybe I was referring back to somebody else's

report," but ultimately concluded he had no explanation for why he wrote

"random" instead of "full disclosure." Nevertheless, plaintiff asserted the full

disclosure inquiry was appropriate because he witnessed a traffic violation in

another town beforehand, though he could not remember what violation

occurred. He explained he neglected to note this traffic violation in his report

because supervisors instructed him not "to list anything . . . in your report that

happened out of town[,]" though he also stated that was "not what [he] was

taught" and "it was a mistake."


                                                                            A-3400-18
                                       20
      Regarding the difference between the distance described in his November

20, 2015 investigation report and that depicted on the video of the traffic stop,

plaintiff explained he "didn't review the video prior to writing the report" and

wrote his report based on what he viewed "with [his] eyes." He suggested there

may have been "an issue with the depth perception . . . or as you could see, it

was a dark night" and "all you could see was lights." Plaintiff further claimed

he activated his vehicle's recording system "[s]imultaneously" with his

observation of the motor vehicle violation. Though his superiors stated the

video did not show the subject vehicle drift across the lane, plaintiff argued:

            You could see taillights when my vehicle is passing
            Leslie Pools, you could see the taillights at the left side
            of the center lane, but can you see tires going over into
            the left-hand, into the left-hand lane? No. Can you see
            the vehicle move over a little bit? You can see the
            lights move over a little bit. I could see it.

      On May 7, 2018, the hearing officer rendered a twenty-six-page written

"report of findings and determinations" wherein he determined plaintiff violated

Department Rules 3:1.1 – Performance of Duty and 3:4.3 – Reports and engaged

in misconduct and incapacity under N.J.S.A. 40A:14-147. The hearing officer

found plaintiff did not violate Rule 3:7.5 – Work Expectation.

      Employing the concept of "progressive discipline" to consider plaintiff's

"history, not only as an extremely productive . . . proactive and zealous Officer,

                                                                            A-3400-18
                                       21
but also his failure to respect the rights of our citizens and extend the appropriate

courtesies to them[,]" the hearing officer ultimately recommended the Township

terminate plaintiff's employment. He cited plaintiff's "disregard of the citizens'

right to be free of unreasonable searches and seizures[,]" which was "reflected

not only in the universal use of full disclosure lookups, but also in his interaction

with motorists where, in two document[ed] occasions, he engaged in

inappropriate searches." The Township accepted the hearing officer's findings

and conclusions on May 18, 2018, and terminated plaintiff's employment,

effective that date.

                           E. Trial Court Proceedings

      On May 24, 2018, plaintiff filed a complaint in lieu of prerogative writ for

de novo review of the Township's May 18, 2018 disciplinary decision , pursuant

to N.J.S.A. 40A:14-150. The trial court held a trial de novo on January 9, 2019.

      On February 25, 2019, the trial court entered an order affirming plaintiff's

termination and issued an accompanying written opinion in support of the order.

The trial court found "[p]laintiff failed to perform his duties required by law in

violation of Rule 3:1.1" because he was "unable to explain or demonstrate the

proper justification" for using "the MDT to conduct full disclosure inquiries well




                                                                               A-3400-18
                                        22
over 2,000 times" and "he acknowledged that he knew the restrictions the

Department established for officers, but did not follow those restrictions."

      The trial court further determined the inaccuracies in plaintiff's

investigation reports for the May 15, 2015 and November 20, 2015 motor

vehicle stops amounted to a violation of Rule 3:4.3. Regarding the May 15

report, the court found plaintiff "knowingly entered false information" by

writing that he performed a random registration check rather than a full

disclosure inquiry, as his "varying explanations for his report and the

circumstances surrounding the stop render his testimony evasive and

incredible."   Additionally, the court found plaintiff's admission to Captain

DePuyt that he should not have misdescribed the distance between his car and

the subject vehicle, his inability to explain why no motor vehicle infraction was

viewable on video, and his changing explanation for the report's inaccuracies

showed he "deliberately entered false information" in his November 22 report.

Indeed, the court found plaintiff's "varying, and nearly inconceivable

explanations[ were] indicative of deliberate misrepresentation to evade

accountability."

      The trial court found plaintiff "engage[d] in conduct that constitutes

misconduct and incapacity" by


                                                                           A-3400-18
                                      23
            repeatedly, and for extended amount of time,
            exclusively us[ing] full disclosure inquiries in his
            regular policing practices in knowing violation of the
            restrictions placed on officers by the Department,
            thereby invading the privacy of thousands of citizens.
            He also deliberately made knowing misrepresentations
            to investigating superior officers when questioned
            about his practice in order to evade accountability, and
            in one instance appears to have created a pretense to
            justify a motor vehicle stop.

In addition, plaintiff "demonstrated that he is incapable of properly recording

events." This conduct raised serious questions as to plaintiff's "veracity and

judgment" and showed he failed to "maintain[ ] the high standard of care that

has been placed upon him."

      Finally, the trial court stated that "[t]he totality of the record demonstrates

that the penalty of removal is warranted." While plaintiff was never suspended

previously, the court noted plaintiff had six entries in his early warning record,

more than almost all other Department officers, with some involving illegal

searches. The court concluded,

            The instant misconduct involving the inappropriate
            invasion of privacy of thousands of citizens over a
            period of years, deliberate falsification of police
            reports, and material misrepresentations made to
            superior officers and IA alone, warrant removal. These
            serious acts call into question [p]laintiff's veracity and
            judgment, the core principals of public service.


                                                                               A-3400-18
                                        24
            Further, [p]laintiff has never held himself accountable,
            and only sought to evade providing conclusive answers.

     This appeal followed, with plaintiff presenting the following points of

argument:

            POINT I

            THE TRIAL COURT ERRED IN REFUSING TO
            DISMISS THE CHARGES AS A VIOLATION OF
            LEVINE’S RIGHTS UNDER WEINGARTEN AND
            THE AG GUIDELINES

               A. DePuyt's November 22, 2015 Interview Violated
                  Levine’s Rights Under Weingarten and the AG
                  Guidelines[.]

               B. DePuyt’s Involvement in Levine’s May 26, 2017
                  Interview Violated the AG Guidelines[.]

               C. The Charges       Against    Levine    Must    be
                  Dismissed[.]

            POINT II

            STANDARD OF REVIEW FOR APPEAL OF A DE
            NOVO PROCEEDING

            POINT III

            THE TRIAL COURT ERRED IN FINDING THE
            TOWNSHIP   PROVED   THE  CHARGE   OF
            PERFORMANCE OF DUTY

               A. The NJCJIS Policy Does not Prohibit Exclusive
                  use of Full Disclosure Inquiries nor Does it
                  Prescribe a Certain Ratio[.]

                                                                       A-3400-18
                                      25
  B. The Trial Court Erred in Assuming Without
     Evidence that Levine Conducted Unjustified Full
     Disclosure Inquiries[.]

  C. The Trial Court Improperly Placed the Burden of
     Proof on Levine and Used the Township’s
     Refusal to Produce Discovery Against him[.]

  D. The Trial Court Erred in Relying on Faulty,
     Irrelevant Comparisons[.]

POINT IV

THE TRIAL COURT ERRED IN FINDING THE
TOWNSHIP   PROVED   THE   CHARGE    OF
KNOWINGLY FALSIFYING OFFICIAL REPORTS

  A. The Totality of the Circumstances do not Support
     that Levine Knowingly Falsified his Reports[.]

  B. May 15, 2015 Motor Vehicle Stop[.]

  C. November 20, 2015 Motor Vehicle Stop[.]

POINT V

THE TRIAL COURT ERRED IN FINDING THE
TOWNSHIP   PROVED   THE   CHARGE  OF
MISCONDUCT AND INCAPACITY

  A. Levine is not Guilty of Misconduct and
     Incapacity Because he did not Engage in Official
     Misconduct[.]

  A. Levine is not Guilty of Misconduct and
     Incapacity Because he did not Breach the Public
     Trust[.]

                                                        A-3400-18
                        26
            POINT VI

            THE TRIAL JUDGE ERRED IN ASSESSING AN
            EXCESSIVE PENALTY AGAINST LEVINE

               B. The Seriousness of Levine’s Conduct does not
                  Warrant Termination[.]

               C. Progressive Discipline does not Warrant a
                  Termination[.]

                                        III.

      In his brief, plaintiff attacks the Township for basing its "bogus charges

on unsupported assumptions, a specious comparison of [his] statistics[,] and two

clerical errors." He further contends the trial court ignored "crucial facts and

supporting law" in affirming his disciplinary conviction and the imposition of

"an arbitrary punishment" that "shocks the conscience."

      We reject these contentions and plaintiff's other claims of trial court error,

in light of the record and applicable legal principles. Pursuant to our "limited"

standard of review, Phillips, 117 N.J. at 579, we affirm substantially for the

reasons expressed in the trial court's comprehensive written decision,

recognizing it "is based on findings of fact which are adequately supported by

the evidence" in the record. R. 2:11-3(e)(1)(A). In doing so, we determine the




                                                                              A-3400-18
                                       27
court's decision was not arbitrary, capricious, or unreasonable. Phillips, 117

N.J. at 579. We add the following comments.

        The record clearly shows, and plaintiff readily admits, that he conducted

at least 2,689 full disclosure inquiries unrelated to motor vehicle stops. 3

Plaintiff was unable to provide a credible explanation for these unjustified

inquiries or for the significant disparity between plaintiff's use of full disclosure

inquiries compared to the Department's other officers.                 This evidence is

sufficient to establish by a preponderance that plaintiff conducted full disclosure

inquiries without "articulable cause" numerous, if not thousands of, times.

        As noted, the Supreme Court's decision in Donis, the NJCJIS Security

Policy, and the Department's internal policies bar officers from conducting full

disclosure inquiries absent reasonable suspicion or another justification. The

purpose of this rule is to protect the privacy interests of our state's motorists.



3
    Plaintiff provides the calculation for this figure in his brief:

              After deducting duplicate entries, out-of-state plates,
              inquiries run on individual names which must be full
              disclosure, blank spaces and Xs (which generate when
              the system auto-populates for an eTicket), and his 705
              motor vehicle stops, [plaintiff] arrived at a total of
              2,689 inquiries which were unrelated to motor vehicle
              violations and arrests.


                                                                                 A-3400-18
                                          28
Plaintiff knew of, received training on, and was able to articulate the rule

governing full disclosure inquiries all before the IA investigation against him

commenced. Yet he did not follow it.

      Department Rule 3:1.1 – Performance of Duty required plaintiff "perform

[his] duties as required or directed by law, rule and regulations, policies and

procedures or written directive . . . ." By conducting numerous full disclosure

inquiries without the requisite suspicion, cause, or justification, plaintiff failed

to perform his duties as directed by the Court, the Department, and the NJCJIS

Security Policy. Thus, the trial court did not err in finding plaintiff violated

Department Rule 3:1.1.

      We likewise find the trial court's determination that plaintiff violated

Department Rule 3:4.3 – Reports was supported by sufficient credible evidence

in the record. Department Rule 3:4.3 required plaintiff refrain from "knowingly

falsify[ing] any official report or enter[ing] or caus[ing] to be entered a ny

inaccurate, false, or improper information on records of the department."

Plaintiff argues he did not violate this rule because he did not "knowingly" or

"intentionally" include false information in either his May 15 or November 20,

2015 reports. This argument lacks merit.




                                                                              A-3400-18
                                        29
      Plaintiff's May 15, 2015 report provided he performed a random inquiry,

but his plate inquiry history revealed he actually performed a full disclosure

inquiry, and the trial court found plaintiff's "varying explanations" for this

discrepancy to be "evasive and incredible." Similarly, plaintiff's November 20,

2015 report included details about a motor vehicle violation that should have

been observable on the video footage of the stop but were not, and the trial court

found plaintiff's "varying, and nearly inconceivable explanations" for these

inconsistencies "to be indicative of deliberate misrepresentation to evade

accountability." Thus, the record shows plaintiff included inaccurate or false

information in the two reports, and his unpersuasive explanations reasonably

convinced the trial court that he included the misrepresentations knowingly.

Therefore, the trial court did not err in finding plaintiff violated Department

Rule 3:4.3.

      The evidence in the record showing plaintiff violated the two Department

rules also supports the trial court's finding that plaintiff committed misconduct

as defined by N.J.S.A. 40A:14-147. Our Supreme Court has "held that a finding

of misconduct by a police official need not be predicated on the violation of any

particular department rule or regulation[,]" and may be based merely upon a

deviation from the "implicit standard of good behavior which devolves upon one


                                                                            A-3400-18
                                       30
who stands in the public eye as the upholder of that which is morally and legally

correct." Phillips, 117 N.J. at 576 (citation omitted). "[T]he qualifications

required to hold [a law enforcement] position require a high level of honesty,

integrity, sensitivity, and fairness in dealing with members of the public ,

knowledge of the law, and a pattern and exhibition of law-abiding conduct."

Gismondi, 353 N.J. Super. at 185. Because "honesty, integrity, and truthfulness

[are] essential traits for a law enforcement officer[,]" the Court has upheld

termination for misconduct where, for example, an officer made conflicting

statements to internal affairs investigators about an off-duty altercation.

Ruroede, 214 N.J. at 362-63.

      There is significant evidence in the record demonstrating plaintiff engaged

in misconduct unbecoming of a police officer. Plaintiff showed a lack of

honesty, integrity, and truthfulness by knowingly including false information in

at least two police reports and by actively failing to take responsibility for doing

so. Worse, plaintiff failed to exhibit law-abiding conduct or fairness to members

of the public by bypassing Department policy and a Supreme Court directive to

conduct unjustified full disclosure inquiries that invaded the privacy rights of

potentially more than two thousand New Jersey motorists. Therefore, the trial




                                                                              A-3400-18
                                        31
court did not err in finding plaintiff engaged in misconduct under N.J.S.A.

40A:14-147.

                                      IV.

      Plaintiff's "misconduct" and "disobedience of [Department] rules and

regulations" constituted just cause for the Township to discipline plaintiff.

Plaintiff, however, argues the termination of his employment constituted an

excessive penalty, as neither the seriousness of his conduct nor the doctrine of

progressive discipline warranted termination. In turn, he argues the trial court

should have modified plaintiff's termination to instead impose a more lenient

disciplinary measure.

      The concept of "progressive discipline" was developed "to promote

proportionality and uniformity in the rendering of discipline of public

employees." In re Stallworth, 208 N.J. 182, 195 (2011). Public entities employ

the doctrine "(1) to 'ratchet-up' or 'support imposition of a more severe penalty

for a public employee who engages in habitual misconduct;' and (2) 'to mitigate

the penalty' for an employee who has a record largely unblemished by significant

disciplinary infractions." Id. at 196 (quoting In re Herrmann, 192 N.J. 19, 30-

33 (2006)).




                                                                           A-3400-18
                                      32
      When considering the penalty the municipality imposed upon an officer

on de novo review, the trial court asks "whether such punishment is so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness." In re Carter, 191 N.J. 474, 484 (2007);

Herrmann, 192 N.J. at 28-29. The trial court may modify, but not increase or

enhance the penalty. Cosme, 304 N.J. Super. at 201-02.

      In reviewing the trial court's de novo findings, appellate courts will uphold

"dismissal of employees, without regard to whether the employees have had

substantial past disciplinary records, for engaging in conduct that is unbecoming

to the position." Herrmann, 192 N.J. at 34. In that regard, our Supreme Court

has explained:

            [P]rogressive discipline is not "a fixed and immutable
            rule to be followed without question" because "some
            disciplinary infractions are so serious that removal is
            appropriate notwithstanding a largely unblemished
            prior record." "Thus, progressive discipline has been
            bypassed when an employee engages in severe
            misconduct, especially when the employee's position
            involves public safety and the misconduct causes risk
            of harm to persons or property."

            [Stallworth, 208 N.J. at 196-97 (citations omitted) (first
            quoting Carter, 191 N.J. at 484; then quoting Herrmann,
            192 N.J. at 33).]




                                                                             A-3400-18
                                       33
       We agree with the trial court here that plaintiff's misconduct was

sufficiently egregious and unbecoming to his office to warrant removal , even

without considering plaintiff's early warning record.           Plaintiff violated

Department policy to invade the privacy of potentially thousands of New Jersey

motorists. His early warning record, which further reveals plaintiff's tendency

to conduct unlawful searches, only confirms the appropriateness of the penalty

imposed. Consequently, the determination that plaintiff's removal was justified

is supported by substantial, credible evidence in the record and was not arbitrary,

capricious, or unreasonable.

                                        V.

       Plaintiff further contends his rights under Weingarten4 and the AG

guidelines were violated because he did not have representation at the initial

November 2015 meeting with Captain DePuyt and Captain DePuyt participated

in the May 26, 2017 IA interview. Because these violations "impermissibly and

irrevocably tainted the entire investigatory and disciplinary process," plaintiff

argues his termination should be reversed and the charges against him dismissed.




4
    N.L.R.B. v. J. Weingarten, Inc. 420 U.S. 251, 260 (1975).


                                                                             A-3400-18
                                       34
      In Weingarten, the United States Supreme Court held that, pursuant to the

National Labor Relations Act (NLRA), a union member is entitled to

representation at an interview by management "only in situations where the

employee requests representation" and "where the employee reasonably

believe[s] the investigation will result in disciplinary action." 420 U.S. at 257.

The NLRA does not apply to public employees in New Jersey, but N.J.S.A.

34:13A-5.4(a)(1) has been interpreted to provide public employees the same

right, which if violated will constitute an unfair labor practice. Hernandez v.

Overlook Hosp., 149 N.J. 68, 75 (1997); In re Univ. of Med. & Dentistry of N.J.,

144 N.J. 511, 527 (1996).

      Citing Weingarten, the AG guidelines provide the right to representation

attaches when he "requests representation and reasonably believes the interview

may result in disciplinary action."    New Jersey Attorney General, Internal

Affairs Policy & Procedures 51 (Dec. 2019)5 (citing Weingarten, 420 U.S. at

251). See also Univ. of Med. & Dentistry, 144 N.J. at 530. The guidelines

further require an officer be advised prior to the start of questioning when he is

the subject of an investigation and emphasize, "Investigators must strive to



5
  Available at: https://www.nj.gov/oag/dcj/agguide/directives/2019-
Internal_Affairs_Policy_and_Procedures.pdf
                                                                            A-3400-18
                                       35
conduct a thorough and objective investigation without violating the rights of

the subject officer or any other law enforcement officer." Id. at 28, 50.

      The trial court, in a footnote, rejected plaintiff's claim that his Weingarten

rights were violated because he lacked representation during the initial

November 2015 meeting with Captain DePuyt. First, the trial court noted

plaintiff first raised this issue during oral argument, and not before the hearing

officer or in written brief. Rejecting the claim on its merits, the court found:

              Captain DePuyt credibly testified without contradiction
              that the purpose of the meeting was "an informal
              inquiry" related to the discrepancies in the motor
              vehicle stop and corresponding report as well as the use
              of random inquiries. . . . There was no decision to
              conduct an investigation or impose discipline prior to
              this meeting.

The court also cited Captain DePuyt's testimony indicating the purpose of the

meeting was to find out if he would pursue disciplinary measures. Based on this

evidence, the court concluded, "there would be no reason for . . . [p]laintiff to

believe he would be subject to discipline" and thus, "there was no Weingarten

violation."

      We agree with the trial court's analysis here and add only that per

Weingarten and the AG guidelines, an officer is only entitled to the benefit of




                                                                              A-3400-18
                                        36
counsel when he requests representation. Plaintiff made no such request before

the initial meeting with Captain DePuyt.

      We also find no merit in plaintiff's contention that Captain DePuyt's

participation in the May 26, 2017 interview violated the AG guidelines requiring

IA investigations be conducted by objective investigators. Captain DePuyt

testified that his only role in IA investigation was gathering data for Fairweather,

reducing his recollections to writing, attending the IA interview, and attending

a meeting where Fairweather referred the case to the MCPO.             Fairweather

otherwise conducted the investigation independently from Captain DePuyt.

Both witnesses were deemed credible. Additionally, we fail to understand how

Captain DePuyt's presence at the IA interview prejudiced plaintiff when he

would have been questioned about his previous statements to DePuyt regardless

of whether DePuyt attended the interview.

      Before his termination, plaintiff was afforded an IA interview with

Weingarten representation and a multi-day hearing before an appointed hearing

officer. The Township's decision was then reviewed by the trial court and now

by this court.    We are satisfied that the charges against plaintiff and his

termination received a thorough, objective review.




                                                                              A-3400-18
                                        37
      Any arguments not specifically addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-3400-18
                                      38